



2016 Performance Equity Plan
Supplemental Performance Share Unit Agreement


1.    Grant of Award. This Agreement evidences the grant by Cimpress N.V., a
Netherlands company (the “Company”), on %%OPTION_DATE,’Month DD, YYYY’%-% to
%%FIRST_NAME%-% %%LAST_NAME%-% (the “Participant”) of %%TOTAL_PSUs_GRANTED%-%
performance share units (the “PSUs”) on the terms of this Agreement and the
Company’s 2016 Performance Equity Plan (the “Plan”). Each PSU represents a right
to receive between 0 and 2.5 ordinary shares of the Company, €0.01 par value per
share (the “Shares”), upon the satisfaction of (A) service-based vesting as
described in Section 2 below, (B) a performance condition relating to the
Company’s cumulative consolidated unlevered free cash flow over the period from
July 1, 2017 to June 30, 2020 (“UFCF Goal”) as described in Section 3 below, and
(C) performance conditions relating to the compound annual growth rate (“CAGR”)
of the three-year moving average daily price per Share (“3YMA”) as described in
Section 4 below. The issuance of Shares to the Participant pursuant to a PSU
upon satisfaction of the service-based condition and both performance conditions
described in this Agreement is a “Performance Dependent Issuance.”


Except as otherwise indicated by the context, the term “Participant,” as used in
this award, is deemed to include any person who acquires rights under this award
validly under its terms. All references to the “Company” throughout this
Agreement include Cimpress N.V. and all current and future parents and
subsidiaries of Cimpress N.V., and if the Participant is employed by a parent or
subsidiary of Cimpress N.V., then any references in this Agreement to employment
by or with the Company or termination of employment by or with the Company are
instead deemed to refer to such parent or subsidiary.


2.    Service-Based Vesting.


(a)    Vesting Schedule. Throughout this Agreement, the term “vest” refers only
to the satisfaction of the service-based condition described in this Section 2
and does not refer to the UFCF Goal or 3YMA CAGR performance conditions, the
satisfaction of which are necessary for a Performance Dependent Issuance.
Subject to the terms and conditions of this award, the PSUs vest as to one third
of the original number of PSUs on June 30, 2018 and as to an additional one
third of the original number of PSUs on each of the successive two anniversaries
of such date, so long as, at the time any PSUs vest, the Participant is, and has
been at all times since the date in Section 1 above on which the PSUs were
granted, an “Eligible Participant,” which is defined as an employee, officer or
director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 424(e) or (f) of the United
States Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder (the “Code”).


(b)    Forfeiture of Unvested PSUs. If for any reason the Participant ceases to
be an Eligible Participant, then the vesting of PSUs ceases and the Participant
has no further rights with respect to any unvested PSUs, but except as set forth
in Section 2(c) below, the Participant retains the PSUs that have vested as of
the last day on which he or she was an Eligible Participant. The Participant
expressly accepts and agrees that any termination of his or her relationship
with the Company for any reason whatsoever (including without limitation unfair
or objective dismissal, permanent disability, death, resignation or desistance)
automatically means the forfeiture of all of his or her unvested PSUs, with no
compensation whatsoever. The Participant acknowledges and accepts that this is
an essential condition of this Agreement and expressly agrees to this condition.


(c)    Forfeiture of Vested PSUs. The Participant expressly accepts and agrees
that if the Participant’s status as an Eligible Participant is terminated for
Cause, then all of the Participant’s PSUs,


Employee SPSU agreement

--------------------------------------------------------------------------------




whether vested or unvested, are automatically forfeited with no compensation
whatsoever, and the Participant has no further rights with respect to any PSUs
hereunder. The Participant acknowledges and accepts that this is an essential
condition of this Agreement and expressly agrees to this condition. For purposes
of this Agreement and to the extent permitted under local law, “Cause” means the
Participant’s (i) willful failure to substantially perform his or her duties
(other than any such failure resulting from incapacity due to physical or mental
illness), (ii) willful misconduct or gross negligence related to his or her
employment with the Company, (iii) commission of any crime involving harassment,
moral turpitude, fraud, misappropriation or embezzlement, (iv) breach of this
Agreement or any confidentiality or restrictive covenant agreement with the
Company, (v) failure to comply with any material provision of any written policy
or rule of the Company, as may be in effect from time to time, or (vi)
engagement in any act or failure to act that is so serious in its nature or
extent that it breaks the purpose of the employment relationship and legally
deprives the Participant of any right to notice and/or indemnification for
dismissal.


3.    UFCF Performance Condition. The UFCF Goal is %%UFCF_GOAL_$%-%.The
Compensation Committee of the Company’s Supervisory Board (the “Compensation
Committee”) may adjust the UFCF Goal at any time, from time to time, and in its
sole discretion based on its assessment of the Company’s performance, and each
reference to the UFCF Goal in this Agreement means the UFCF Goal as so adjusted.
If the Company’s cumulative consolidated unlevered free cash flow over the
period from July 1, 2017 to June 30, 2020 does not equal or exceed the UFCF
Goal, as determined by the Compensation Committee as soon as practicable after
the end of such period (the “UFCF Determination Date”), then a Performance
Dependent Issuance will not be possible, this award expires in its entirety on
the UFCF Determination Date, and no Shares are issued or issuable with respect
to this award.


4.    3YMA CAGR Performance Conditions.


(a)    Baseline and Measurements. The “Baseline 3YMA” for this award is
%%BASELINE_3YMA_$%-%, and the “Baseline Date” is %%BASELINE_DATE,’Month DD,
YYYY’%-%. If the UFCF Goal is achieved, then at each of the sixth through tenth
anniversaries of the Baseline Date (each such date a “Measurement Date”) until
such time as a Performance Dependent Issuance is triggered for this PSU award,
the Company shall measure the 3YMA as of such Measurement Date and calculate the
CAGR relative to the Baseline 3YMA as set forth in this Section 4.


(b)    Performance Condition for Years 6-9. If the UFCF Goal is achieved and on
a Measurement Date corresponding to the sixth through ninth anniversaries of the
Baseline Date the CAGR of the 3YMA as of such Measurement Date, relative to the
Baseline 3YMA, equals or exceeds the minimum CAGR set forth in Table 1 on
Schedule A hereto, then a Performance Dependent Issuance is triggered at the
first such Measurement Date, and the Company shall issue to the Participant in
accordance with Section 5 below the number of Shares determined by multiplying
the number of vested PSUs in this award by the percentage set forth in Table 1
that corresponds to the CAGR of the 3YMA from the Baseline Date to the
Measurement Date, rounded down to the nearest whole Share.


(c)    Performance Condition for Year 10. If the UFCF Goal is achieved but the
3YMA on the Measurement Dates corresponding to the sixth to ninth anniversaries
of the Baseline Date does not represent at least an 11% CAGR from the Baseline
3YMA on any such Measurement Date, then the Company shall use Table 2 on
Schedule A instead of Table 1 for the final Measurement Date. If the UFCF Goal
is achieved and the 3YMA CAGR on the Measurement Date corresponding to the tenth
anniversary of the Baseline Date, relative to the Baseline 3YMA, equals or
exceeds the minimum CAGR set forth in Table 2, then a Performance Dependent
Issuance is triggered at such Measurement Date, and the Company shall issue to
the Participant in accordance with Section 5 below the number of Shares
determined by multiplying the number of vested PSUs in this award by the
percentage set forth in Table 2


2
Employee SPSU agreement

--------------------------------------------------------------------------------




that corresponds to the CAGR of the 3YMA from the Baseline Date to the
Measurement Date, rounded down to the nearest whole Share.


(d)    Performance Condition for a Change in Control.


(i)    If a Change in Control, as defined in the Plan, occurs at any time
between the date in Section 1 above on which the PSUs were granted and the UFCF
Determination Date, then the Compensation Committee may waive the satisfaction
of the UFCF Goal in whole or in part in its sole discretion if, in its judgment,
the Company is on track to achieve the UFCF Goal at the time of the Change in
Control.


(A)    If the Compensation Committee does not waive the satisfaction of the UFCF
Goal, then on the date of such Change in Control, this award expires in its
entirety, and no Shares are issued or issuable with respect to this award.


(B)    If the Compensation Committee waives the UFCF Goal, then the date of such
Change in Control is deemed to be the applicable Measurement Date. If the price
paid per Share to holders of the Company’s Shares in connection with the Change
in Control (as reasonably determined by the Board), relative to the Baseline
3YMA, equals or exceeds the minimum CAGR set forth in Table 2 on Schedule A
hereto, then a Performance Dependent Issuance is triggered at such Measurement
Date, and the Company shall issue to the Participant in accordance with
Section 5 below the number of Shares determined by multiplying the number of
vested PSUs in this award by the percentage set forth in Table 2 that
corresponds to the CAGR of the 3YMA from the Baseline Date to the price paid per
Share to the holders of the Company’s Shares in connection with the Change in
Control, rounded down to the nearest whole Share.


(ii)    If a Change in Control occurs at any time between the UFCF Determination
Date and the tenth anniversary of the Baseline Date, then, unless this award has
expired pursuant to Section 3 on or before the date of the Change in Control,
the date of such Change in Control is deemed to be the applicable Measurement
Date. If the price paid per Share to holders of the Company’s Shares in
connection with the Change in Control (as reasonably determined by the Board),
relative to the Baseline 3YMA, equals or exceeds the minimum CAGR set forth in
Table 2 on Schedule A hereto, then a Performance Dependent Issuance is triggered
at such Measurement Date, and the Company shall issue to the Participant in
accordance with Section 5 below the number of Shares determined by multiplying
the number of vested PSUs in this award by the percentage set forth in Table 2
that corresponds to the CAGR of the 3YMA from the Baseline Date to the price
paid per Share to the holders of the Company’s Shares in connection with the
Change in Control, rounded down to the nearest whole Share.


(e)    Expiration. If no Performance Dependent Issuance is triggered pursuant to
this Section 4 on or before the earlier of (i) the date of a Change in Control
and (ii) the Measurement Date corresponding to the tenth anniversary of the
Baseline Date, then this award expires in its entirety, and no Shares are issued
or issuable with respect to this award.


5.    Timing and Form of Distribution. If a Performance Dependent Issuance is
triggered, the Company shall distribute to the Participant the number of Shares
calculated pursuant to Section 4 above as soon as practicable after the
applicable Measurement Date but in no event later than 45 days after such
Measurement Date, except that (a) if the Participant is not subject to U.S.
income taxes on this award, the Distribution Date may be a later date if
required by local law, and (b) if the Participant is not an Eligible
Participant, the Company may, in its sole discretion, delay the Distribution
Date and the issuance of Shares upon a Performance Dependent Issuance until such
time as the Company has all of the necessary


3
Employee SPSU agreement

--------------------------------------------------------------------------------




information about the Participant to issue Shares to the Participant and to
calculate, withhold, and account for Tax-Related Items. It is the Participant’s
responsibility to ensure that the Company has all such necessary information.
Each date of distribution of Shares is referred to as the “Distribution Date.”
Once any Shares have been distributed pursuant to this award, the award expires
in its entirety, and the Participant has no further rights with respect to any
PSUs hereunder.


6.    Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company. The Participant further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including but not limited to the
grant, vesting or settlement of the PSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (ii) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of the PSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction. Prior to any relevant
taxable or tax withholding event, as applicable, the Participant agrees to make
adequate arrangements satisfactory to the Company to satisfy all Tax-Related
Items.


(a)     In this regard, Participant authorizes the Company or its agent to
satisfy the obligations with regard to all Tax-Related Items by withholding in
Shares to be issued upon settlement of the PSUs. If such withholding in Shares
is problematic under applicable tax or securities law or has materially adverse
accounting consequences, by the Participant’s acceptance of the PSUs, the
Participant authorizes and directs the Company and any brokerage firm acceptable
to the Company to sell on the Participant’s behalf a whole number of Shares from
those Shares issued to the Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy any withholding
obligation for Tax-Related Items. The Participant agrees to execute and deliver
such documents as may be reasonably required in connection with the sale of any
Shares pursuant to this Section 6(a).


(b)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case the Participant will receive a refund of any over-withheld amount
and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the Performance Dependent Issuance, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.


(c)    Finally, the Participant agrees to pay to the Company, including through
withholding from Participant’s salary or other cash compensation paid to the
Participant by the Company any amount of Tax-Related Items that the Company may
be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items (including the obligations
set forth in Section 5 above).


7.    Nontransferability of Award. The Participant shall not sell, assign,
transfer, pledge or otherwise encumber this award, either voluntarily or by
operation of law, except by will, the laws of descent and


4
Employee SPSU agreement

--------------------------------------------------------------------------------




distribution, or pursuant to a qualified domestic relations order. However, the
Participant shall not transfer this award to any proposed transferee if, with
respect to such proposed transferee, the Company would not be eligible to use a
Form S-8 for the registration of the issuance and sale of the Shares subject to
this award under the United States Securities Act of 1933, as amended.


8.    No Right to Employment or Other Status. This award shall not be construed
as giving the Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right to
dismiss or otherwise terminate its relationship with the Participant free from
any liability or claim under the Plan or this award, except as expressly
provided in this award.


9.    No Rights as Shareholder. The Participant has no rights as a shareholder
with respect to any Shares distributable under this award until such Shares are
issued to the Participant.


10.    Provisions of the Plan. This award is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this award.


11.    Nature of the Grant. By accepting this Agreement, the Participant
acknowledges as follows:


(a)    The Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan.


(b)    The grant of the PSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future awards of PSUs or
benefits in lieu of PSUs even if PSUs have been awarded repeatedly in the past.
All decisions with respect to future grants of PSUs and/or Shares, if any, are
at the Company’s sole discretion.


(c)    The PSUs and the Shares subject to the PSUs are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company, and the PSUs are outside the scope of the Participant’s employment
or services contract, if any.


(d)    The Participant is voluntarily participating in the Plan.


(e)    The PSUs, the Shares subject to the PSUs, and the income and value of the
PSUs and Shares are not intended to replace any pension rights or compensation.


(f)    The PSUs, the Shares, and the income and value of the PSUs and Shares are
not part of normal or expected compensation or salary for any purpose, including
but not limited to the calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company.


(g)    The future value of the Shares underlying the PSUs is unknown and cannot
be predicted with certainty. If the Participant receives Shares upon a
Performance Dependent Issuance, the value of such Shares may increase or
decrease in value.


(h)    In consideration of the grant of the PSUs, no claim or entitlement to
compensation or damages arises from termination of the PSUs or Shares,
diminution in value of the Shares or termination of the Participant’s employment
by the Company for any reason whatsoever and whether or not in breach of local
labor laws. The Participant irrevocably releases the Company from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have


5
Employee SPSU agreement

--------------------------------------------------------------------------------




arisen, then, by accepting this Agreement, the Participant is deemed irrevocably
to have waived his or her entitlement to pursue such claim.


(i)    Further, if the Participant ceases to be an Eligible Participant for any
reason whatsoever and whether or not in breach of local labor laws, the
Participant’s right to vesting of the PSUs under this Agreement and the Plan, if
any, terminates effective as of the date that the Participant is no longer
actively employed by the Company or is no longer otherwise an Eligible
Participant, and will not be extended by any notice period mandated under local
law. The Company has the exclusive discretion to determine when the Participant
is no longer an Eligible Participant for purposes of this Agreement and the
Plan.


(j)    The Participant acknowledges and agrees that neither the Company nor any
of its affiliates is liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the PSUs or of any amounts due to Participant pursuant to the
settlement of the PSUs or the subsequent sale of any Shares acquired upon
settlement.


12.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan to that the Company determines
are necessary or advisable for legal or administrative reasons, except that with
respect to awards that are subject to Section 409A of the Code and the guidance
thereunder (“Section 409A”), to the extent so permitted under Section 409A.
Furthermore, the parties hereto agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement and the Plan.


13.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other PSU
grant materials by and among the Company and its parents and subsidiaries for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan. The Participant understands that the Company may hold
certain personal information about the Participant, including but not limited to
the Participant’s name, home address and telephone number, email address, date
of birth, social security/insurance number, passport or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all PSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. The Participant understands that Data will be transferred to E*Trade
Financial Services, Inc., its affiliates or successors, or such other stock plan
service provider as the Company may select in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant authorizes the Company, E*Trade Financial
Services, Inc., its affiliates or successors, and any other possible recipients
that may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, request access to and
view the Data, request a list of the names and addresses of any potential
recipients of the Data, request information about the storage and processing of
Data, request any necessary amendments to his or her Data or refuse or withdraw
the consents in this Section, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that withdrawal of consent may affect the Participant’s ability to
participate in or realize benefits from the


6
Employee SPSU agreement

--------------------------------------------------------------------------------




Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.


14.    Section 409A.


(a)    This award is intended to comply with or be exempt from the requirements
of Section 409A and shall be construed consistently therewith. Subject to
Sections 8(f) and 9(e) of the Plan, the Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend the Plan or this Agreement to prevent this award from
becoming subject to the requirements of Section 409A. However, the Company makes
no representations or warranties and has no liability to the Participant or to
any other person if any of the provisions of or payments under this award are
determined to constitute nonqualified deferred compensation subject to
Section 409A but do not satisfy the requirements of Section 409A.


(b)    If the PSUs are considered to be “nonqualified deferred compensation”
within the meaning of Section 409A, and the Participant is considered a
“specified employee” within the meaning of Section 409A, then notwithstanding
anything to the contrary in this Agreement, the Company shall not deliver to the
Participant any Shares required to be delivered upon a Performance Dependent
Issuance that occurs upon a termination of employment until the earlier of
(i) the six-month and one-day anniversary of the Participant’s termination of
employment and (ii) the Participant’s death. In addition, solely to the extent
that the PSUs are considered to be “nonqualified deferred compensation” and
solely to the extent that another agreement between the Participant and the
Company provides for a Performance Dependent Issuance and delivery of the Shares
upon a “change in control,” such event must constitute a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i) in
order for the Shares to be delivered.


(c)    For purposes of Section 14(b) of this Agreement, “termination of
employment” and similar terms mean “separation from service” within the meaning
of Section 409A. The determination of whether and when Participant’s separation
from service from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 14(c), “Company”
includes all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.


15.    Exemption from Section 457A of the Code. The Plan and this award are not
intended to be subject to Section 457A of the Code, and the Company shall
administer the Plan and this award agreement in accordance with such intent.
Notwithstanding Section 8(f) of the Plan, if the Plan or this award is subject
to Section 457A of the Code, the Company may amend the Plan or this award
agreement or adopt other policies or procedures or take other actions, including
amendments or actions that would result in a reduction to the benefits payable
under this award, that the Company deems necessary or appropriate to exempt the
award from Section 457A of the Code, to preserve the intended tax treatment of
the benefits provided with respect to the award, or to mitigate any additional
tax, interest or penalties or other adverse tax consequences that may apply
under Section 457A of the Code if an exemption is not available. However, the
Company makes no representations or warranties and has no liability to the
Participant or to any other person if this award is not exempt from or otherwise
results in adverse tax consequences under Section 457A of the Code.


16.    Obligation to Update Contact Information. Because a Performance Dependent
Issuance, if any, may occur after the Participant’s relationship with the
Company has terminated, the Participant is responsible for notifying the Company
in writing of each change in the Participant’s contact information and
residence.




7
Employee SPSU agreement

--------------------------------------------------------------------------------




17.    Severability. If any provision of this Agreement or the Plan or the
application of any provision hereof to any person or circumstance is held to be
invalid or unenforceable, the remainder of this Agreement and the Plan and the
application of such provision to any other person or circumstance is not
affected, and the provisions so held to be unenforceable shall be reformed to
the extent (and only to the extent) necessary to make it enforceable and valid.


18.    Language. If the Participant receives this Agreement or any other
document related to the Plan translated into a language other than English, the
English version controls.


19.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. The Participant consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.


20.    Addendum. The PSUs and the Shares acquired under the Plan are subject to
any country-specific terms and conditions set forth in any addendum to this
Agreement or the Plan, and in the event of a conflict between this Agreement and
any such addendum, the addendum governs. If the Participant relocates his or her
residence to one of the countries included in any such addendum, the terms and
conditions of such applicable addendum apply to the Participant to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Each such addendum, if any, constitutes part of this
Agreement.


21.    Entire Agreement and Waiver. This Agreement, the Plan, and any applicable
country-specific addendum set forth the entire agreement of the parties hereto
with respect to the subject matter contained herein and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, with respect to the subject matter
contained herein. Without limiting the foregoing, the terms of any executive
retention agreement or employment agreement do not apply to the PSUs or this
award. The Participant acknowledges that a waiver by the Company of the breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other Participant.


22.    Foreign Asset/Account Reporting Requirements. Depending on the
Participant’s country, the Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements in connection with the PSUs,
the acquisition, holding and/or transfer of Shares or cash resulting from
participation in the Plan and/or the opening and maintaining of a brokerage or
bank account in connection with the Plan. The Participant may be required to
report such assets, accounts, account balances and values, and/or related
transactions to the applicable authorities in his or her country. The
Participant may also be required to repatriate any funds received in connection
with the PSUs to his or her country and may be required to use a specific
account for doing so and/or to convert the funds to local currency. The
Participant acknowledges that he or she is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
requirements. The Participant further understands that he or she should consult
his or her personal legal advisor on these matters.


23.    Insider Trading Restrictions/Market Abuse Laws. Depending on the
Participant’s country, the Participant may be subject to insider trading
restrictions or market abuse laws, which may affect the Participant’s ability to
acquire or sell Shares or rights to Shares (including PSUs) during such times as
the Participant is considered to have “inside information” regarding the Company
as defined by applicable laws. Any restrictions under these laws are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Company is not responsible for
such restrictions or liable for the failure on the Participant’s part to know
and abide by such restrictions. The


8
Employee SPSU agreement

--------------------------------------------------------------------------------




Participant should consult with his or her own personal legal advisers to ensure
compliance with applicable insider-trading and market-abuse laws in the
Participant’s country.




9
Employee SPSU agreement

--------------------------------------------------------------------------------






SCHEDULE A


Table 1
Applies to the 6th-10th anniversaries of the Baseline Date
CAGR
as of the
Measurement Date
Multiplier to the number of PSUs subject to the Award
11 to 11.99%
125.0%
12 to 12.99%
137.5%
13 to 13.99%
150.0%
14 to 14.99%
162.5%
15 to 15.99%
175.0%
16 to 16.99%
187.5%
17 to 17.99%
200.0%
18 to 18.99%
212.5%
19 to 19.99%
225.0%
20% to 25.8925%
250.0%
25.8925% or above
Variable Cap (as defined below)



The last row of Table 1 applies a limit (the "Variable Cap") to the 3YMA value
of the share issuance (defined as the number of Shares to be issued multiplied
by the 3YMA at the Measurement Date on which the Performance Dependent Issuance
is triggered) to a maximum of ten times the 3YMA grant value of this PSU award
(defined as the number of PSUs granted multiplied by the Baseline 3YMA).
Therefore, in cases of a 3YMA CAGR above 25.8925%, the Company shall apply the
Variable Cap (which shall be less than 250.0%) in order to achieve the fixed ten
times maximum 3YMA value of the share issuance. The actual closing price of the
Shares issued upon the Performance Dependent Issuance may be higher or lower
than the 3YMA used to calculate the number of Shares issued at such time.


The calculation of the Variable Cap is as set forth below. The “Measurement
Period” is the period of time from the Baseline Date to the applicable
Measurement Date.
(10/(1+Measurement Date CAGR)^Measurement Period)) = Multiplier to the number of
PSUs


Example:
•
$70 Baseline 3YMA

•
27% Measurement Date CAGR

•
Year 6 - Measurement Period



(10/(1+27%)^6) = 238.3% multiplier






10
Employee SPSU agreement

--------------------------------------------------------------------------------




Table 2
Applies to the 10th anniversary of the Baseline Date
or to a Change in Control
CAGR
as of the Measurement Date
Multiplier to the number of PSUs subject to the Award
11% & higher
Same as the table above
10 to 10.99%
112.5%
9 to 9.99%
100.0%
8 to 8.99%
87.5%
7 to 7.99%
75.0%
Less than 7%
0%







11
Employee SPSU agreement

--------------------------------------------------------------------------------






PARTICIPANT’S ACCEPTANCE
By signing or electronically accepting this Agreement, the Participant agrees to
the terms and conditions hereof. The Participant hereby acknowledges receipt of
a copy of the Plan.








12
Employee SPSU agreement